 Case 18-30241         Doc 298     Filed 05/22/19 Entered 05/22/19 12:56:26         Desc Main
                                    Document     Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 Charlotte Division

 In re:
                                                     Case Number: 18-30241
 BK Racing, LLC,
                                                     Chapter 11
                                 Debtor.

                                   REQUEST FOR HEARING

        On May 1, 2019, upon the Ex Parte Motion of Matthew W. Smith (the “Trustee”), the
Chapter 11 Trustee for BK Racing, LLC the Court entered its Order Granting Ex Parte Motion
to Conduct Discovery Pursuant to Rule 2004 of the Federal Rules of Civil Procedure (D.E. 270)
authorizing the Trustee to conduct discovery as to Property Services Inc., BRC Loans, LLC,
BRC Real Estate Holdings, LLC, A & R Foods Inc. and US Financial Companies, LLC (the
“Entities”) as well as to Ronald C. Devine and Brenda Devine (along with the Entities, the
“Parties”). On May 7, 2019 the Trustee served subpoenas on the Parties pursuant to the authority
granted in the Order.

       On May 20, 2019 Ronald C. Devine (“Devine”) filed a Request for Protective Order
From Subpoena to Produce Documents, Information, or Objects of to Permit Inspection of
Premises in a Bankruptcy Case (or Adversary Proceeding) (the “Request”) (D.E. 292) and on
May 22, 2019 Devine filed Written Objections to Subpoena to Produce Documents and Affidavit
of Ronald C. Devine (“Objection”) (D.E. 295).

       WHEREFORE, the Trustee respectfully prays that—at 9:30 a.m. on June 11, 2019 in
the Bankruptcy Courtroom 1-4 in the United States Courthouse, 401 West Trade Street,
Charlotte, North Carolina—the Court conduct a hearing on the Request and the Objection.

          This is the 22nd day of May, 2019.

                                               /s/ Anna S. Gorman
                                               Anna S. Gorman (N.C. State Bar No. 20987)
                                               Michael L. Martinez (N.C. State Bar No. 39885)
                                               Grier Wright Martinez, PA
                                               101 North Tryon Street, Suite 1240
                                               Charlotte, North Carolina 28246
                                               Telephone: 704/375.3720; Fax: 704/332.0215
                                               agorman@grierlaw.com

                                               Attorneys for Matthew W. Smith, Trustee




                                                 1
 Case 18-30241         Doc 298    Filed 05/22/19 Entered 05/22/19 12:56:26          Desc Main
                                   Document     Page 2 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 Charlotte Division

 In re:
                                                    Case Number: 18-30241
 BK Racing, LLC,
                                                    Chapter 11
                                 Debtor.

                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that copies of the foregoing Request for Hearing was
served on those parties registered to receive ECF electronic service in this case through
electronic service and on the parties listed below by U.S. mail, postage prepaid, at the addresses
listed and via email.

Ronald C. Devine
6320 Augusta Dr.
Suite 1500
Springfield, VA 22150
rdevine@arfoods.com

          This, the 22nd day of May, 2019.

                                              /s/ Anna S. Gorman
                                             Anna S. Gorman
                                             Grier Wright Martinez, PA
                                             101 North Tryon Street, Suite 1240
                                             Charlotte, North Carolina 28246




                                                2
